Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from August 1, 2009 to August 31, 2009 Commission File Number of issuing entity in respect of the notes: 333-141703-02 Commission File Number of issuing entity in respect of the Series 2007-CC Collateral Certificate: 000-23108 Commission File Number of sponsor and depositor: 033-54804 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in its charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in its charter) Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State of organization of the issuing entity (IRS Employer Indentification No. of the in respect of the notes) sponsor and depositor) Rodney Square North 100 North Market Street Wilmington, Delaware 19890-0001 (Address of principal executive offices of (Zip Code) the issuing entity in respect to the notes) (302) 636-6189 (Telephone Number, including area code) Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of Exchange Title of Class (If Section 12(b)) DiscoverSeries Class A [x] Notes DiscoverSeries Class B [x] Notes DiscoverSeries Class C [x] Notes Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information The information required by Item 1121 of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. 2 PART II OTHER INFORMATION Item 3. Sales of Securities and Use of Proceeds Increase in Principal Amount of Class D(2009-1) Notes On September 10, 2009, Discover Bank, pursuant to Section 2.03 of the Note Purchase Agreement (the Note Purchase Agreement), dated as of July 2, 2009, among Discover Card Execution Note Trust (the "Note Issuance Trust"), as Issuer, Discover Bank, as Depositor, and the purchasers named therein and Section 2.06 of the Class D(2009-1) Terms Document, dated as of July 2, 2009, by and between the Note Issuance Trust, as Issuer, and U.S. Bank National Association as Indenture Trustee, increased the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes. The increase in the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes was in the amount of $90,374,332, resulting in an Outstanding Dollar Principal Amount of the Class D(2009-1) Notes of $766,443,851. The Class D(2009-1) Notes were sold to purchasers in reliance upon the exemption contained in Section 4(2) of the Securities Act of 1933, as amended. The Notes were sold at par value for cash, with no applicable underwriting discounts or commissions. In connection with this increase, the investor interest in receivables represented by the collateral certificate issued by Discover Card Master Trust I (the "Master Trust") that secures the DiscoverSeries Notes was increased by $90,374,332. The Note Issuance Trust paid the net proceeds from the issuance to Discover Bank in exchange for the increase in the investor interest in receivables represented by the collateral certificate. Class A(2009-2) Notes On September 11, 2009, $1,300,000,000 principal amount of DiscoverSeries Class A(2009-2) Notes (the Class A(2009-2) Notes) were issued pursuant to the Indenture as supplemented by the Indenture Supplement and the Class A(2009-2) Terms Document, dated as of September 11 2009, each between the Note Issuance Trust as Issuer, and the Indenture Trustee. The Class A(2009-2) Notes constitute eligible collateral under the Term Asset-Backed Securities Loan Facility ("TALF") provided by the Federal Reserve Bank of New York. The issuance was underwritten by RBS Securities Inc. and Citigroup Global Markets Inc., as lead underwriters, and by Banc of America Securitites LLC, Credit Suisse Securities (USA) LLC, Goldman, Sachs & Co., RBC Capital Markets Corporation, and Wells Fargo Securities, LLC, as co-underwriters, pursuant to the Underwriting Agreement (the Underwriting Agreement), and related Terms Agreement, in each case dated August 31, 2009, among the Note Issuance Trust, Discover Bank, RBS Securities Inc. and Citigroup Global Markets Inc Information regarding the Class A(2009-2) Notes and the sale thereof has been previously disclosed in the prospectus dated August 27, 2009, and the prospectus supplement thereto dated September 2, 2009 (collectively, the Class A(2009-2) Prospectus), each previously filed by us with the Securities and Exchange Commission on September 2, 2009 (file numbers 333-141703, 333-141703-01 and 333-141703-02). 3 The Note Issuance Trust owns the Collateral Certificate issued by the Master Trust pursuant to the Amended and Restated Pooling and Servicing Agreement, as amended (the "Pooling and
